         Case 1:17-cv-00124-LAG Document 34 Filed 08/05/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                             ALBANY DIVISION

STANDARD INSURANCE COMPANY,                      :
                                                 :
       Plaintiff,                                :
                                                 :
v.                                               :      CASE NO.: 1:17-CV-124 (LAG)
                                                 :
ALMA THOMAS, et al.,                             :
                                                 :
       Defendants.                               :
                                                 :
                                        ORDER
       Before the Court is Cathy D. Poole’s, as the court appointed Administrator of the
Estate of Clifton Ferguson, Jr., Motion for Substitution of Deceased Defendant’s Estate.
(Motion) (Doc. 33). This action involves an interpleading of life insurance proceeds from
a policy insuring Tameda Ferguson. (Doc. 33 ¶ 1). Clifton Ferguson was a former Party in
this action, seeking half of the life insurance proceeds as Tameda’s father. (Id.). Clifton
Ferguson died intestate on May 6, 2020. (Id. ¶ 3). On July 6, 2021, Ms. Poole was appointed
the Administrator of Mr. Ferguson’s estate. (Id.). Because Mr. Ferguson’s claim to the
proceeds was not extinguished by his death, Ms. Poole seeks to substitute Mr. Ferguson as
a Party. (Id.). For good cause shown and pursuant to Federal Rule of Civil Procedure 25,
the Motion is GRANTED. Clifton Ferguson is DROPPED as a Defendant and Ms. Poole,
as Administrator of Mr. Ferguson’s estate, is ADDED in his place. The Clerk of Court is
DIRECTED to update the caption of this case to reflect this change. The Parties need not
file any amended Answers to reflect this change.


       SO ORDERED, this 5th day of August, 2021.
                                          /s/ Leslie A. Gardner
                                          LESLIE A. GARDNER, JUDGE
                                          UNITED STATES DISTRICT COURT
